Broyles, C. J.
1. An unsanetioned petition for certiorari can not be specified or sent up as part of-the record. It should be incorporated in the bill of exceptions or be verified as a part thereof by the trial judge. *690Hall v. State, 2 Ga. App. 437 (58 S. E. 558), and cit.; McGovern v. Trammell, 14 Ga. App. 754 (82 S. E. 318).
Decided January 27, 1920.
Petition for certiorari; from Fayette superior court—Judge Searcy. August 29, 1919.
W. B. Hollingsivorth, for plaintiff in error.
J. W. Culpepper, contra.
(a) An unsanctioned petition not incorporated in the bill of exceptions but specified and sent up as a part of the record is not sufficiently identified by the mere attaching to the bill of exceptions, and following the judge’s certificate, of the paper which purports to be the original petition, or a copy thereof, with the order refusing sanction. Sullivan v. Surrency, 15 Ga. App. 301, 303 (82 S. E. 926); Hollingsworth v. College Park, 17 Ga. App. 372 (86 S. E. 945.)
2. Under the above ruling the writ of error must be

Dismissed.


Luke and Bloodworth, JJ., concur.